

SCHEDULE TO FORM OF AGREEMENT ENTERED INTO
WITH CERTAIN EXECUTIVE OFFICERS
 
 
The Company has entered into Agreements ("Change in Control Agreements") with
the following executive officers1:
 
Executive Officer
Date Agreement Executed
James S. Andrasick
December 11, 2008
Christopher J. Benjamin
December 11, 2008
Norbert M. Buelsing
December 11, 2008
Meredith J. Ching
December 11, 2008
Nelson N. S. Chun
December 11, 2008
Matthew J. Cox
December 11, 2008
W. Allen Doane
December 11, 2008
G. Stephen Holaday
December 11, 2008
Stanley M. Kuriyama
December 11, 2008

 
_________________________
1 This is a listing of those executive officers with Change in Control
Agreements; it is not a complete list of the executive officers of Alexander &
Baldwin, Inc.

